Citation Nr: 1311927	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and May 2009 rating decision by the VARO in New Orleans, Louisiana.  The Veteran testified at a October 2011 videoconference hearing.  However, because that Veterans Law Judge was subsequently no longer employed by the Board, the Veteran was offered the opportunity for an additional hearing.  At his request, he testified at a second Board videoconference hearing held by the undersigned in December 2012.  Transcripts of both hearings are associated with the claims file.

The Veteran's appeal was previously remanded in November 2011 and in August 2012.  The November 2011 remand directed that the RO obtain the Veteran's records from the Social Security Administration (SSA) and any outstanding VA treatment records.  The SSA records were obtained in December 2011 and the VA records obtained in April 2012 and September 2012.  The August 2012 remand directed that a new Board hearing be held at the Veteran's request in light of the original VLJ having left employment with the Board; that hearing was conducted in December 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the two remands in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The August 2012 Board decision also remanded the issue of basic eligibility for nonservice-connected pension benefits so that a Statement of the Case could be issued in response to the Veteran's June 2008 notice of disagreement.  The Statement of the Case was issued in September 2012, but no documentation constituting a substantive appeal as to this issue was received within the regulatory time period.  Accordingly, that issue is not before the Board at this time.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records show two occasions on which he was treated for back pain, and his September 1980 service separation examination shows a diagnosis of mechanical low back pain.

2.  Degenerative disc disease of the lumbar spine with severe spinal stenosis is currently diagnosed.

3.  The competent and probative evidence of record does not relate the Veteran's low back disability to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  June 2008 and December 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Relevant records from the Veteran's SSA disability determination were obtained in December 2011.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examination conducted in August 2008 was adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner elicited a history of the Veteran's symptomatology and treatment, completed a physical examination, conducted appropriate radiologic testing, offered a diagnosis, and provided a medical opinion that considered the Veteran's in-service complaints, overall history, and current clinical findings.

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits, specifically, that there be evidence that establish that the Veteran's back pain and other symptoms have occurred since service or otherwise be related to service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim; as noted below, the VLJ agreed to hold the record open for an additional 30 days past the date of the hearing so that the Veteran could obtain lay statements from friends and family members as to their lay recollections of his back symptomatology.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) nor has identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits, through his testimony on the cause, onset and length of his symptoms.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and that the Board can adjudicate the claim based on the record.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service treatment records show episodes in March 1978, April 1980, and May 1980 where he was treated for low back pain.  At the September 1980 service separation examination, the examiner noted mechanical low back pain; on the September 1980 report of medical history, completed by the Veteran, he endorsed recurrent low back pain.

After service, VA treatment records beginning in December 2007 forward show continued treatment for back pain, to include use of prescription pain medications, a back brace, and a cane; a January 2008 lumbar spine magnetic resonant imaging test (MRI) showed minor facet hypertrophy at L4-5 and moderate to severe facet arthropathy at L5-S1 with left posterolateral herniation as well as bilateral subforaminal spondylosis resulting in contract and distortion of the L5 foraminal nerve roots.  Records also show that the Veteran underwent a lumbar fusion at L5-S1 in January 2009; an August 2009 X-ray showed surgical fusion at L5-S1; a July 2011 MRI showed postoperative findings from the January 2009 surgery at L5-S1, degenerative findings of the lumbar spine, and multifactor narrowing of the neural foramina at L5-S1 congenital narrowing of the central spinal canal.  

At his December 2012 Board hearing, the Veteran testified that he had experienced back pain since service, and that six months after service separation, he received treatment for his back disability at Charity Hospital in New Orleans, which had since been destroyed by Hurricane Katrina. 

Notwithstanding the Veteran's currently diagnosed back disability, the preponderance of the competent and probative evidence of record is against a nexus between that disability and the Veteran's service.  The August 2008 VA examiner concluded based on x-rays and his work history, the Veteran's severe spinal stenosis was not due to or a result of military service era back strain.  In providing a rationale for his opinion, the examiner noted his report that he had received no treatment for his back in the first 25 years of the post-service period, and had also worked for 15 years in the manual-labor type position of warehouseman.  He also stated that the degenerative changes shown on X-ray, combined with the clinical and work history reported by the Veteran, were more compatible with a gradual onset of diffuse age- and occupational-related deconditioning.

Further, the service treatment records also cover the period when the Veteran was in the Reserves, between the mid-80s and mid-90s, and appear to conflict with the Veteran's assertions of continuous back pain since service.  While those records reflect that he was treated for a number of medical conditions, he was not treated for back pain; he also specifically denied experiencing recurrent back pain in the 1985 periodic report of medical history, and the 1985 report of medical examination shows no abnormal clinical findings of the spine.  Further, during the August 2008 VA examination, the Veteran told examiner that he had not received any treatment for his back between his separation from service and 2007, which is the date the record reflects he first sought treatment from VA.  This directly contradicts the Veteran's testimony at his December 2012 Board hearing with respect to his treatment immediately after service at Charity Hospital.  These inconsistencies establish that the Veteran did not receive treatment for his back during this time, whether or not there is objective documentation of same.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed).

Finally, the Veteran reported at December 2007, January 2008, and April 2008 VA visits that he had experienced chronic low back pain for 30 years, but at a October 2008 VA visit noted that he had experienced back pain for the last 2 years.  The Veteran's SSA application reflects his report that between 1981 and 1996 he worked as a civilian cook for the military 20 hours a week, after which he worked in landscaping and as a warehouseman until 2007 when he asserted he became too disabled to work.  Similarly, he asserted at a May 2008 VA outpatient visit that he had worked in landscaping but could not continue due to his back symptoms.  These inconsistencies call into question the credibility of the Veteran's statements that he has experienced back pain since service.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  

To the extent that the Veteran testified at his December 2012 Board hearing that he would send in lay statements from friends and/or family members that would attest to his having complained of back pain since service, no such statements were received by VA, even though as noted above, the Board held the record open for an additional 30 days after the hearing.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The preponderance of the evidence is against the claim; the sole medical opinion of record does not relate the Veteran's currently diagnosed back disability to his military service, and his assertions as to having experienced back pain since service have been found not credible based on the inconsistencies in the record.  On this basis, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


